
	
		III
		112th CONGRESS
		1st Session
		S. RES. 241
		IN THE SENATE OF THE UNITED STATES
		
			July 27, 2011
			Mr. Menendez (for
			 himself, Mrs. Murray,
			 Mr. Sanders, Mr. Blumenthal, Mr.
			 Johanns, and Mr. Nelson of
			 Nebraska) submitted the following resolution; which was referred to
			 the Committee on Health, Education,
			 Labor, and Pensions
		
		
			November 15, 2011
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Expressing support for the designation of
		  November 16, 2011, as National Information and Referral Services Day.
		  
	
	
		Whereas information and referral services link the
			 consumer who has a need or problem with the most appropriate service to address
			 that need or solve that problem;
		Whereas quality information and referral services are the
			 keystone point of entry to the entire human services structure delivery
			 system;
		Whereas information and referral services have been
			 recognized in Federal legislation for more than 35 years since the 1973
			 reauthorization of the Older Americans Act of 1965 (42 U.S.C. 3001 et seq.),
			 and the subsequent establishment of the national Eldercare Locator and the
			 development of Aging and Disability Resource Centers;
		Whereas, as of the date of agreement to this resolution,
			 the United States is served by information and referral through 2–1–1 programs,
			 aging information and referral services, Aging and Disability Resource Centers,
			 child care resource and referral services, military family centers, and other
			 specialty information and referral services;
		Whereas individuals who understand the variety of services
			 available are better equipped to make decisions;
		Whereas, in 1997, the national 2–1–1 initiative began with
			 the United Way of Metropolitan Atlanta creating the first 24-hour telephone
			 information and referral service using the easy-to-remember 2–1–1 dialing code
			 for access;
		Whereas, in 2000, the Federal Communications Commission
			 reserved the 2–1–1 dialing code for community information and referral
			 services, intended as an easy-to-remember and universally recognizable number
			 that would serve as a vital connection between individuals and families in
			 need, and appropriate community-based organizations and government agencies, on
			 a regular basis and in times of disaster;
		Whereas the Alliance of Information and Referral Systems
			 has been providing professional standards and credentialing programs for those
			 operating information and referral services;
		Whereas expanding access to information about, and
			 referrals to, services provides individuals with lower cost and safer options
			 for managing their needs, and is likely to reduce confusion, frustration, and
			 inaccessibility to services; and
		Whereas requests for assistance through information and
			 referral services and 2–1–1 have increased across the United States due to the
			 economic crisis: Now, therefore, be it
		
	
		That the Senate—
			(1)expresses support
			 for the designation of November 16, 2011, as National Information and Referral
			 Services Day—
				(A)to raise public
			 awareness about the existence and importance of information and referral
			 services available to all people in the United States; and
				(B)to more
			 effectively target those services to reach individuals most in need;
				(2)encourages
			 activities in communities across the United States involving schools, nonprofit
			 organizations, businesses, and other entities to ensure information and
			 referral services are part of everyday life in addition to emergency
			 preparedness programs; and
			(3)reaffirms the
			 importance of clear and consistent professional standards to govern every
			 aspect of quality information and referral services.
			
